 Case 1:18-cv-25289-AHS Document 41 Entered on FLSD Docket 04/21/2021 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-25289-CIV-SINGHAL/GOODMAN &
                        CASE NO. 20-21952-CIV-SINGHAL/TORRES

SHARON NIXON-CRENSHAW,
derivatively on behalf of Dycom Industries, Inc.,

       Plaintiff,

v.

STEPHEN C. COLEY, DWIGHT B. DUKE, EITAN
GERTEL, ANDERS GUSTAFSSON, PATRICIA L.
HIGGINS, STEVEN E. NIELSON, PETER T.
PRUITT, JR., RICHARD K. SYKES, LAURIE J.
THOMSEN, and CHARLES B. COE,

       Defendants, and

DYCOM INDUSTRIES, INC.,

     Nominal Defendant.
__________________________________________/

TERRY WHITE and CHRIS PERKINS,
derivatively on behalf of Dycom Industries, Inc.,

       Plaintiffs,

v.

STEVEN E. NIELSEN, H. ANDREW DEFERRARI,
DWIGHT B. DUKE, EITAN GERTEL, ANDERS
GUSTAFSSON, PATRICIA L. HIGGINS,
RICHARD K. SYKES, LAURIE J. THOMSEN,
CHARLES B. COE, and STEPHEN C. COLEY,

       Defendants, and

DYCOM INDUSTRIES, INC.,

     Nominal Defendant.
___________________________________________/


                         ORDER ADMINISTRATIVELY CLOSING CASE

       THIS CAUSE is before the Court on the parties’ Joint Notice of Settlement (DE [40]) filed
 Case 1:18-cv-25289-AHS Document 41 Entered on FLSD Docket 04/21/2021 Page 2 of 2


in 18-25289-CIV-SINGHAL/GOODMAN. The parties report that they have all agreed to settle the

two above-captioned actions, conditioned on the Court’s approval of the settlement under Federal

Rule of Civil Procedure 23(e). The Court having carefully reviewed the file, and being otherwise

fully advised, it is hereby

       ORDERED AND ADJUDGED that the two above-captioned actions are administratively

CLOSED without prejudice for the parties to file a stipulation of settlement within 30 days of the

date of this Order. If the parties fail to complete the expected settlement, any party may request

the Court to reopen the case. Furthermore, the Court retains jurisdiction over the case until the

settlement is consummated.      The Clerk of Court shall CLOSE the above-styled actions for

administrative purposes only. Any pending motions are DENIED AS MOOT. The Clerk is also

directed to docket a copy of this Order in both cases.

       DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 21st day of April 2021.




Copies furnished to counsel via CM/ECF




                                                2
